Citation Nr: 1624878	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  08-19 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left elbow epicondylitis prior to January 29, 2015, and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable disability rating for right elbow epicondylitis prior to January 29, 2015, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable disability rating for bilateral pes planus with associated plantar fasciitis prior to January 29, 2015, and in excess of 50 percent thereafter.

4.  Entitlement to an initial compensable disability rating for left triceps muscle strain prior to January 29, 2015, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the record.

In September 2014, the issues listed above were remanded for further development.  In a March 2015 rating decision, the Veteran's evaluations for the issues listed above were increased, effective January 29, 2015.  As this constitutes only a partial grant of the benefits sought, the issues remain on appeal for all periods on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In September 2014, the Board remanded these issues in part to obtain additional treatment records from the Brooke Army Medical Center.  See 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  It appears that some of these medical records may have been obtained in September 2014 and March 2015, and a supplemental statement of the case was issued on March 17, 2015.  In correspondence dated March 30, 2015, the Brooke Army Medical Center sent additional treatment records to VA which included many years of additional treatment records which had not been included in the treatment records received earlier.  The AOJ did not review these additional records or issue an additional supplemental statement of the case, and the Veteran was notified that his appeal had been returned to the Board's docket in July 2015.  A March 2016 letter from the Board notified the Veteran of the right to waiver AOJ consideration of this new evidence.  The letter indicated that if the Veteran did not respond within 45 days, the Board would remand this appeal for AOJ review.  The record does not indicate that the Veteran responded to the March 2016 letter.  

As this constitutes additional, relevant evidence received prior to transfer of records to the Board, a supplemental statement of the case must be issued to the Veteran and his representative by the AOJ.  See 38 C.F.R. §§ 19.31, 19.37(a) (2015).  The Board additionally notes that the Veteran submitted his Form 9 substantive appeal in May 2008, and the recent revisions to 38 U.S.C.A. § 7105(e) (West 2014) regarding initial review of new evidence by the Board do not apply.

Accordingly, the case is REMANDED for the following action:

After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  

If the claims remain denied, in whole or in part, a supplemental statement of the case should be provided to the veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




